Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
 

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahl et al. (US 2021/0019194, hereinafter Bahl).

Regarding claim 1, Bahl discloses
A computerized method for optimizing cloud application performance, comprising:
monitoring of a cloud application (paragraph [0069]: Digital Network Architecture (Cisco DNA.TM.) ROI Calculator for determining cost in terms of provisioning time savings and troubleshooting time savings and the Cisco Tetration ;
building a full-stack view of the cloud application (paragraph [0072]: the UI 412 may utilize a platform-independent and portable object model that combines infrastructure-automation and application-automation layers in a single, deployable blueprint (sometimes referred to as an application profile)); 
providing an application model (paragraph [0072]: the UI 412 may utilize a platform-independent and portable object model that combines infrastructure-automation and application-automation layers in a single, deployable blueprint (sometimes referred to as an application profile));
mapping one or more cloud application performance needs to a set of cloud-resources (paragraph [0080]: The governance metering module 420 can also identify Key Performance Indicators (KPIs) associated with the SLAs of the service mesh application and its components (e.g., layers, services, microservices, etc.) via the governance mapping module 414, and collect the KPIs over time ... the governance metering module 420 may also be capable of determining the computing resources, such as the type of CPU, number of CPU cores, CPU processing rate, type of GPU, number of GPU cores, GPU processing rate, amount of memory, type of storage (e.g. Hard Disk Drive (HDD), Solid State Drive (SSD), Non-Volatile Memory express (NVMe) that may be required to satisfy the monetary cost constraints, SLA requirements, and other governance metrics at various levels of the application hierarchy; paragraph [0083]: the decision module 424 can determine how and where to provision the computing resources for the application, intermediate components, and the microservice containers 228 based on the availability of unreserved computing resources and monetary cost constraints, SLA requirements, and other governance information applicable at various levels of the application hierarchy) based on the application model (paragraph [0072]: the UI 412 may utilize a platform-independent and portable object model that combines infrastructure-automation and application-automation layers in a single, deployable blueprint (sometimes referred to as an application profile));
detecting a performance problem with the cloud application (paragraph [0090]: The decision module 424 can define the probability of transition from one state to another equally among the valid states. The decision module 424 can define the reward function for each microservice container to return a -1 if the application violates the SLA requirement (e.g., having a response time greater than the maximum response time) and a reward representing the inverse of CSP's monetary costs for that microservice container otherwise);
dynamically adjusting a specified layer of the cloud application to meet an application performance SLO (paragraph [0092]: if the decision module 424 determines that an additional computing instance must be provisioned for a ; and
as cloud resources are consumed, determine a real-time aggregate cost for a specified application operation (paragraph [0016]: the platform can determine the set of actions that maximizes a total reward (or minimizes a total cost) for deployment of an application according to the criteria for governing the application; paragraph [0092]: if the decision module 424 determines that an additional computing instance must be provisioned for a microservice container currently deployed using a reserved computing instance, then the decision module 424 may check for the availability of unreserved computing resources. If unreserved computing resources are available, the decision module 424 may evaluate whether deploying the microservice container using the unreserved computing instance better satisfies the individual monetary cost constraint, SLA requirements, and other criteria for governing the microservice container).

Regarding claim 2, Bahl discloses
wherein the step of monitoring the cloud application further comprises: monitoring a container layer of the cloud application (paragraph [0079]: the resource metering module 418 can invoke the logging or monitoring APIs of the CSPs to determine the amounts of computing resources reserved and actually used for deploying the application, intermediate components, and the microservice containers 228; paragraph [0095]: the workflow 500 can be performed at least in part by a user interface (e.g., the user interface 412), a management plane (e.g., the management plane 410), a control plane (e.g., the control plane 402 and the master 202 in participating clouds), and a data plane (e.g., the sidecar proxies 322 and 324 running alongside the microservice containers 228 in participating clouds) of a multi-cloud service mesh orchestration platform (e.g., the multi-cloud service mesh orchestration platform 400) and participating clouds (e.g., the CSP networks 442) of the platform; paragraph [0111]: the multi-cloud service mesh orchestration platform can continuously poll and fetch or otherwise receive resource utilization and governance metrics for the microservice containers).

Regarding claim 3, Bahl discloses
wherein the step of monitoring the cloud application further comprises: monitoring the microservice components of the cloud application (paragraph [0079]: the resource metering module 418 can invoke the logging or monitoring APIs of the CSPs to determine the amounts of computing resources reserved and actually used for deploying the application, intermediate components, and the microservice containers 228; paragraph [0095]: the workflow 500 can be performed at least in part by a user interface (e.g., the user interface 412), a management plane (e.g., the management plane 410), a control plane (e.g., the control plane 402 and the master 202 in participating clouds), and a data plane (e.g., the sidecar proxies 322 and 324 running alongside the microservice containers 228 in participating clouds) of a multi-cloud service mesh orchestration platform (e.g., the multi-cloud service mesh orchestration platform 400) and participating clouds (e.g., the CSP networks 442) of the platform; paragraph [0111]: the multi-cloud service mesh orchestration platform can continuously poll and fetch or otherwise receive resource utilization and governance metrics for the microservice containers).

Regarding claim 4, Bahl discloses
wherein the step of monitoring the cloud application further comprises: monitoring the orchestration layer of the cloud application (paragraph [0039]: the container orchestrator 200 may be based on Kubernetes. Kubernetes.RTM. is an open source container orchestration system for automating deployment, scaling, and management of containers across clusters of hosts (e.g., physical server, virtual machines, etc.); paragraph [0095]: the workflow 500 can be performed at least in part by a user interface (e.g., the user interface 412), a management plane (e.g., the management plane 410), a control plane (e.g., the control plane 402 and the master 202 in participating clouds), and a data plane (e.g., the sidecar proxies 322 and 324 running alongside the microservice containers 228 in participating clouds) of a multi-cloud service mesh orchestration platform (e.g., the multi-cloud service mesh orchestration platform 400) and participating clouds (e.g., the CSP networks 442) of the platform).

Regarding claim 5, Bahl discloses
wherein the orchestration layer comprises a Kubernetes layer (paragraph [0039]: the container orchestrator 200 may be based on Kubernetes. Kubernetes.RTM. is an open source container orchestration system for automating deployment, scaling, and management of containers across clusters of hosts (e.g., physical server, virtual machines, etc.); paragraph [0095]: the workflow 500 can be performed at least in part by a user interface (e.g., the user interface 412), a management plane (e.g., the management plane 410), a control plane (e.g., the control plane 402 and the master 202 in participating clouds), and a data plane (e.g., the sidecar proxies 322 and 324 running alongside the microservice containers 228 in participating clouds) of a multi-cloud service mesh orchestration platform (e.g., the multi-cloud service mesh orchestration platform 400) and participating clouds (e.g., the CSP networks 442) of the platform).

Regarding claim 6, Bahl discloses
wherein the step of monitoring the cloud application further comprises: monitoring the cloud-infrastructure layer of the cloud application (paragraph [0116]: The UI may also allow the administrator to define TCO constraints, an SLA, and other governance information for the application that sets forth the application's provisioning, deployment, and operational requirements, as well as outline the infrastructure resource and cloud-service requirements, a descriptions of deployment artifacts (e.g., packages, binaries, scripts, data, etc.), orchestration procedures needed to deploy, configure, and secure the application, run-time policies that guide ongoing lifecycle management, upgrade information, backup-and-restore information, and so forth).

Regarding claim 7, Bahl discloses
wherein the cloud application does not include an orchestration layer and any microservices are mapped directly to one or more underlying cloud services (paragraph [0060]: a multi-cloud service mesh is a mesh composed of interconnected microservice containers that can run within more than one underlying network but may be managed under a single administrative control plane. Sets of the microservice containers can form an application, and the multi-cloud service mesh can comprise one or more applications).

Regarding claim 8, Bahl discloses
wherein a set of real-time changes as implemented in a closed loop fashion to allocate or reallocate resources to meet the application performance SLO on a continuous basis (paragraph [0083]: The decision module 424 can determine whether to scale up, scale down, or maintain the same amounts of computing resources for 

Regarding claim 9, Bahl discloses
further comprising: optimizing a cost of application operations of the cloud application while meeting performance SLOs, by determining a specified choice of a cloud service types (paragraph [0070]: The SLA can define the services provided by the CSP and/or requested by the customer and how to measure the services as agreed to by the parties, among other terms) and a number of instances (paragraph [0083]: The decision module 424 can determine whether to scale up, scale down, or maintain the same amounts of computing resources for deploying the service mesh application, intermediate components, and the microservice containers 228) so as to a minimize the cost of the application operations (paragraph [0071]: Administrators can utilize the UI 412 to deploy and manage a service mesh application, and optimize aspects of its operation according to user-defined criteria, such as minimizing TCO while satisfying specified QoS levels set forth in an SLA).

Regarding claim 10, Bahl discloses
further comprising: determining an accounting of a set of needed resources for meeting the application performance SLO (paragraph [0071]: Administrators can utilize the UI 412 to deploy and manage a service mesh application, and optimize aspects of its operation according to user-defined criteria, such as minimizing TCO while satisfying specified QoS levels set forth in an SLA; paragraph [0083]: The decision module 424 can determine whether to scale up, scale down, or maintain the same amounts of computing resources for deploying the service mesh application, intermediate components, and the microservice containers 228).

Regarding claim 11, Bahl discloses
wherein the step of determining an accounting of a set of needed resources for meeting the application performance SLO is implemented for a set of specified times and across a set of aggregated measured intervals (paragraph [0069]: Cost can also refer more generally to other metrics, such as ... resource utilization (e.g., percentage of time a resource is in use, percentage of a resource's capacity is in use, amount of requests that must be queued, etc.); paragraph [0070]: The parameters of the SLA can vary depending on the capabilities of the CSP and/or customer requirements, but can include requirements regarding performance, availability, reliability, security, computing resource utilization; paragraph [0071]: Administrators can utilize the UI 412 to deploy and manage a service mesh application, and optimize aspects of its operation according to user-defined criteria, such as minimizing TCO while satisfying specified QoS levels set forth in an SLA).

Regarding claim 12, Bahl discloses
wherein the step of determining an accounting of a set of needed resources for meeting the application performance SLO includes determining the total resources used based on the cloud resources consumed (paragraph [0069]: Cost can also refer more generally to other metrics, such as ... resource utilization (e.g., percentage of time a resource is in use, percentage of a resource's capacity is in use, amount of requests that must be queued, etc.); paragraph [0070]: The parameters of the SLA can vary depending on the capabilities of the CSP and/or customer requirements, but can include requirements regarding performance, availability, reliability, security, computing resource utilization; paragraph [0071]: Administrators can utilize the UI 412 to deploy and manage a service mesh application, and optimize aspects of its operation according to user-defined criteria, such as minimizing TCO while satisfying specified QoS levels set forth in an SLA).

Regarding claim 13, Bahl discloses
wherein the cloud application is implemented on a private cloud-computing platform (paragraph [0072]: Each cloud, whether private or public, may use a different approach for managing processing, memory, storage, network, and other computing resources. The UI 412 can abstract these differences to provide a single interface that can offer seamless deployment of service mesh applications across multiple clouds without the need for cloud-specific APIs).

Regarding claim 14, Bahl discloses
wherein the cloud application is implemented on a private cloud-computing platform (paragraph [0072]: Each cloud, whether private or public, may use a different approach for managing processing, memory, storage, network, and other computing resources. The UI 412 can abstract these differences to provide a single interface that can offer seamless deployment of service mesh applications across multiple clouds without the need for cloud-specific APIs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/7/2021